Citation Nr: 0838162	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2005, jurisdiction over the 
veteran's claims file was transferred from the Waco RO to the 
RO in Des Moines, Iowa.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as 


the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the veteran's claims file 
contains evidence that he was awarded Social Security 
Administration (SSA) disability benefits, in the form of a 
single-page computer printout dated January 23, 2004.  The 
record shows that SSA determined that the veteran's 
disability onset was July 29, 2003.  However, the RO appears 
to have made no effort to obtain records from SSA relating to 
the award, and no such records are present in the claims 
file.  It is not clear from the claims file what disabling 
condition(s) resulted in the veteran's application for SSA 
disability benefits or on what medical or other evidence SSA 
relied in making its decision to award benefits to the 
veteran. 

In this case, given the uncertainty of what the identified 
SSA records may contain, the RO should obtain any available 
medical or other records associated with the veteran's award 
of SSA disability benefits.  The Board notes that once VA is 
put on notice that the veteran has been awarded SSA benefits, 
VA has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The originating 
agency should explain the type of 
evidence VA will attempt to obtain as 
well as the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly 


explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claim 
within the one-year period).  

2.  Any medical or other records relied 
upon by SSA in awarding the veteran 
disability benefits should be sought.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

